DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-30 are presented for examination.

Information Disclosure Statement’s
3.	The information disclosure statement(s) submitted on 06/29/22 & 08/29/22 have being considered by the examiner and made of record in the application file. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
5.       The drawings filed on 02/05/21 are accepted by the examiner.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 8-9, 11-12, 16, 25 & 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (hereinafter referred as Lee) U.S. Patent Application Publication # 2021/0336688 A1.
Regarding claims 1 & 25: Lee discloses a receiving (Rx) user equipment (UE)/a method (See FIG. 7, 8; D2D UE1) for wireless communication, comprising: 
a memory (See FIG. 21; memory 104); and one or more processors (See FIG. 21; Processor (s) 102) operatively coupled to the memory, the memory and the one or more processors configured to:
 receive, from a transmitting (Tx) UE (Corresponds to UE2), sidelink control information (SCI) (See Para. 110, "In a situation illustrated in FIG. 7, a D2DSS may be relayed for D2D communication with an out-of-coverage UE. The D2DSS may be relayed over multiple hops."; Para. 0112, "UE2 receives a configuration of a resource pool in which UE1 is able to transmit a signal and detects a signal of UE1 in the resource pool."; paragraph 113, "The contents of the D2D signal may include a scheduling assignment (SA or physical sidelink control channel (PSCCH)), a D2D data channel, and a discovery channel... The discovery channel may correspond to a resource pool for a message that enables a neighboring UE to discover transmitting UE transmitting information such as ID of the UE, and the like."; paragraph 117, "A UE in sidelink transmission mode 1 may transmit a scheduling assignment (SA) (a D2D signal or sidelink control information (SCI)) in resources configured by an eNB”); 
determine an Rx-side block error rate (BLER) based at least in part on the SCI (See Para. 0168, "if beam failure event (or BEAM RLF EVENT) occurs, the UE (or receiving UE) may notify a transmitting UE of beam (or antenna panel, AP, antenna element or TXRU) information, service type (or priority, PPPP or PPPR) information, and/or RSRP (or RSRQ, BLER, HYPOTHETICAL PDCCH BLER) information, which are related to the beam failure event, through a predefined channel"; Para. 0197, " The BFR parameters may include information on a BLER (Block Error Ratio) threshold value and BFI (Beam Failure Instance) times, wherein the BLER threshold value and the BFI times may be configured independently per service."); and
perform a beam failure recovery based at least in part on the Rx-side BLER satisfying a threshold (See Para. 0008, "detecting a beam failure for at least one beam corresponding to each service on the basis of a block error ratio (BLER) threshold value"; paragraph 134, "a method for independently performing beam failure recovery for an antenna panel corresponding to each of the plurality of services will be described."; paragraph 190, " the UE may report information as to SL BEAM (RS) FAILURE (or SL RLF) EVENT occurrence (or information as to whether SL BEAM (RS) FAILURE (or SL RLF) EVENT has occurred) (and/or RS where SL BEAM FAILURE (or SL RLF) has occurred, and/or information on service type) to the BS through a predefined UU channel (for example, PUSCH)").
Regarding claims 8 & 16: Lee discloses a method of wireless communication performed by a receiving UE, wherein the Rx UE is a unicast sidelink UE or a connected groupcast sidelink UE (See Para.  0192 that " the embodiments of the present disclosure may be restrictively applied to UNICAST (SIDELINK) communication (and/or MULTICAST (or GROUPCAST) (SIDELINK) communication and/or BROADCAST (SIDELINK) communication).
Regarding claim 9: Lee discloses a method of wireless communication performed by a receiving UE, wherein the Rx UE is an Rx and Tx UE configured for bi-directional traffic, and the method further comprising: determining one or more of the Rx-side BLER, a Tx-side BLER, or a combination thereof based at least in part on one of more of: a traffic periodicity, a traffic priority, a traffic type, or a combination thereof; and determining a beam or link failure when one or both of the Rx-side BLER or the Tx-side BLER satisfies a threshold (See Para. 0008, 0110).
Regarding claim 11: Lee discloses a method of wireless communication performed by a receiving UE, wherein performing the beam failure recovery comprises: detecting that the beam failure recovery is not successful and initiate a session disconnection (See Para. 0110-0113).
Regarding claims 12 & 27: Lee discloses a transmitting (Tx) user equipment (UE)/a method (See FIG. 7, 8; D2D UE2) for wireless communication, comprising: 
a memory (See FIG. 21; memory 204); and one or more processors (See FIG. 21; Processor 202) operatively coupled to the memory, the memory and the one or more processors configured to: 
determine a Tx-side block error rate (BLER) based at least in part on whether feedback is received from a receiving (Rx) UE over a physical sidelink feedback channel (PSFCH) (See Para. 0168, "if beam failure event (or BEAM RLF EVENT) occurs, the UE (or receiving UE) may notify a transmitting UE of beam (or antenna panel, AP, antenna element or TXRU) information, service type (or priority, PPPP or PPPR) information, and/or RSRP (or RSRQ, BLER, HYPOTHETICAL PDCCH BLER) information, which are related to the beam failure event, through a predefined channel"; Para. 0197, " The BFR parameters may include information on a BLER (Block Error Ratio) threshold value and BFI (Beam Failure Instance) times, wherein the BLER threshold value and the BFI times may be configured independently per service."); and
perform a beam failure recovery based at least in part on the Tx-side BLER satisfying a threshold (See Para. 0008, "detecting a beam failure for at least one beam corresponding to each service on the basis of a block error ratio (BLER) threshold value"; paragraph 134, "a method for independently performing beam failure recovery for an antenna panel corresponding to each of the plurality of services will be described."; paragraph 190, " the UE may report information as to SL BEAM (RS) FAILURE (or SL RLF) EVENT occurrence (or information as to whether SL BEAM (RS) FAILURE (or SL RLF) EVENT has occurred) (and/or RS where SL BEAM FAILURE (or SL RLF) has occurred, and/or information on service type) to the BS through a predefined UU channel (for example, PUSCH)").


Allowable Subject Matter
8.	Claims 2-7, 10, 13-14, 17-24, 26 & 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Hui et al. 2021/0127383 A1 (Title: Reservation of radio resource for preemption in a wireless network) (See Abstract, Para. 0175 & 0187-0189).
	B.	Chae et al. 2021/0105055 A1 (Title: Sidelink channel state information acquisition) (See abstract, Para. 0006 & 0170-0173).
	C.	Dinana et al. 2021/0051594 A1 (Title: Power control for sidelink feedback) (See FIG. 1, Para. 0168-0169, 0183 & 0242).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469